DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 JANUARY 2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 JANUARY 2022 was filed after the mailing date of the NOTICE OF ALLOWANCE on 24 NOVEMBER 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S COMMENT
The IDS field on 24 JANUARY 2022 has been considered.  There are no changes to the allowable claims and the reasons for allowance. 
The REASONS for allowance have been copy/pasted below from the original NOA on 24 NOVEMBER 2022. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the amendment to the claims submitted on 14 SEPTEMBER 2021, Applicant has amended the independent claims to include the limitation of original Claims 5 and 18 into Claims 1 and 13, respectively.  The limitation of “wherein substantially absorbent to infrared radiation includes absorbing infrared radiation to transition a portion of the first layer and the third layer from a solid phase to a molten phase”, is not found or taught in the previously applied reference to JACKINSKY.  While in [0021], the reference uses laser welding to weld the intermediate layer 12 to the top layer 14 and bottom layer 16, it does not specifically teach the top and bottom layer to be melted, only the intermediate layer.  While overall device may ended up with three layers bonded together, the language directed at how the layers are bonded together are different and not taught in JACKINSKY. 
Furthermore, newly added language directed towards “wherein the second layer comprises a set of arcuate protrusions configured to offset a center of mass of the microfluidic rotor device from a center of the microfluidic rotor device” and “a microfluidic rotor device” is not found in JACKINSKY.  
The Examiner has updated the search and reconsidered prior art.  Upon further searching and consideration, the Examiner has found the NELSON reference, US Patent 4,580,597, which teaches a microfluidic rotor device, with arcuate protrusions, Figure 1, arcuate ribs 40, Column 4, however, the protrusion are not “offset a center of mass of the microfluidic rotor device from a center of the microfluidic rotor device” as required by the newly amended Claims 1 and 13.  
In addition, the combination of JACKINSKY and NELSON would not lead to an operable device.  While both references teach a microfluidic device and each teach parts of the instant invention, there is no teaching or motivation to combine the two reference to suggest the claimed invention directed at an apparatus, comprising: a microfluidic rotor device having: a first layer 
The Examiner is unable to provide a new rejection which would fairly teach and/or suggest all of the limitation of the claimed invention.  
Claims 1-4, 6-17 and 19-24 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797